United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                   July 11, 2007

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 06-41316
                         Conference Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

RAUL GONZALEZ-CANTU,

                                     Defendant-Appellant.

                         --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                         USDC No. 7:05-CR-852
                         --------------------

Before JOLLY, CLEMENT, and OWEN, Circuit Judges.

PER CURIAM:*

     Appealing the Judgment in a Criminal Case, Raul Gonzalez-

Cantu (Gonzalez) preserves for further review his contention that

his sentence is unreasonable because this court’s post-Booker**

rulings have effectively reinstated the mandatory Sentencing

Guideline regime condemned in Booker.    Gonzalez concedes that his

argument is foreclosed by United States v. Mares, 402 F.3d 511

(5th Cir. 2005), and its progeny, which have outlined this

court’s methodology for reviewing sentences for reasonableness.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     **
          United States v. Booker, 543 U.S. 220 (2005).
                           No. 06-41316
                                -2-

In light of Rita v. United States, ___ S. Ct. ___, 2007 WL

1772146 at *6-11 (2007), the issue remains foreclosed.   Gonzalez

also raises arguments that are foreclosed by Almendarez-Torres v.

United States, 523 U.S. 224, 235 (1998), which held that 8 U.S.C.

§ 1326(b)(2) is a penalty provision and not a separate criminal

offense.   The Government’s motion for summary affirmance is

GRANTED, and the judgment of the district court is AFFIRMED.